Title: To Benjamin Franklin from Benjamin Putnam, September 1782
From: Putnam, Benjamin
To: Franklin, Benjamin


Hon’d Sir,
Bordeax Sept. 1782—
While I beg Permission to inform you of my extreem Mortification for so long & unexpected Detention at this Place, unfortunately occasioned by a violent Attact of Fever, which, tho’ declining, will for some days render me unable to Journey, ’tis with equal regret for the common Good and Anxiety for your personal Health I hear of your Excellency’s Indisposition—wishing for your Excellency, an entire Restoration & long enjoyment of perfect health.
Am with sentiments of great Respect Your Excellency’s most Obedient & humble Servant
Benjamin Putnam.
His Excy Doct Franklin
